Appeal by the defendant from a judgment of the County Court, Orange County (Rosato, J.), rendered January 20, 1984, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The decision as to whether to permit a defendant to withdraw a previously entered guilty plea rests within the sound discretion of the sentencing court (CPL 220.60 [3]; People v Stubbs, 110 AD2d 725, 727; People v Kelsch, 96 AD2d *626677, 678). In the instant case, the plea was knowingly and voluntarily made in the presence of competent counsel after the court had fully apprised the defendant of the consequences of his plea. Inasmuch as the defendant was afforded ample opportunity to state the basis for his withdrawal application, no error resulted from the absence of an evidentiary hearing with respect to his conclusory allegations that the officer at the identification hearing had been lying or that the defendant did not feel that he was guilty (see, People v Frederick, 45 NY2d 520; People v Tinsley, 35 NY2d 926; People v Morris, 107 AD2d 973, 975; People v Kelsch, supra, at 678). Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.